     Case 19-44648-mxm13 Doc 2 Filed 11/12/19                             Entered 11/12/19 18:26:58            Page 1 of 18
Law Office of Alice Bower
6421 Camp Bowie Blvd. #300
Fort Worth, TX 76116



Bar Number: 15148500
Phone: (817) 737-5436

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

In re: Julius Antonio Stark                       xxx-xx-7453             §          Case No:
       7313 Southridge Trail                                              §
                                                                                     Date:        11/13/2019
       Fort Worth, TX 76133                                               §
                                                                          §          Chapter 13
                                                                          §

      Christal Irene Stark                        xxx-xx-3866
      7313 Southridge Trail
      Fort Worth, TX 76133



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $1,150.00                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $69,000.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
     Case 19-44648-mxm13 Doc 2 Filed 11/12/19                               Entered 11/12/19 18:26:58                Page 2 of 18
Case No:
Debtor(s):    Julius Antonio Stark
              Christal Irene Stark



                                                         MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                         SECTION I
                                     DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                    FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $1,150.00     per month, months     1       to   60   .

          For a total of    $69,000.00      (estimated " Base Amount ").
          First payment is due     12/13/2019        .

          The applicable commitment period ("ACP") is         60   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                            SCHED. AMOUNT             %       TERM (APPROXIMATE)             TREATMENT
                                                                                                  (MONTHS __ TO __)             $__ PER MO.
Msdhs/metss                                                            $10,846.00        0.00%        Month(s) 4-56                       $180.77
                                                                                         0.00%        Month(s) 57-57                      $343.50
                                                                                         0.00%        Month(s) 58-58                      $921.69

C. ATTORNEY FEES: To                     Law Office of Alice Bower            , total:       $3,700.00    ;
      $540.00   Pre-petition;              $3,160.00      disbursed by the Trustee.




                                                                   Page 2
     Case 19-44648-mxm13 Doc 2 Filed 11/12/19                             Entered 11/12/19 18:26:58               Page 3 of 18
Case No:
Debtor(s):   Julius Antonio Stark
             Christal Irene Stark

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Bridgecrest                                                           $16,167.00       5.50%                                          Pro-Rata
2013 Nissan Altima (approx. 72,000 miles)
Capital One Auto Finan                                                $23,839.00       5.50%                                          Pro-Rata
2014 Ford Explorer (approx. 65,700 miles)

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
     Case 19-44648-mxm13 Doc 2 Filed 11/12/19                            Entered 11/12/19 18:26:58              Page 4 of 18
Case No:
Debtor(s):   Julius Antonio Stark
             Christal Irene Stark

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                  COLLATERAL                              SCHED. AMT.

Mike Carlson Motor Co                                        2016 Dodge Dart (approx. 16,500 miles) - driven an                $16,450.00

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                         CREDITOR                            SCHED. AMT.                              COMMENT
Advance Fin                                                         $670.00
Atlas Credit Company I                                              $866.00
Capital One Bank Usa N                                              $138.00
Comenity Bank/burkesol                                              $528.00
Commonwealth Financial                                              $125.00
Conn Appliances Inc                                               $2,009.00
Conn Appliances Inc                                                 $910.00
Credence Resource Mana                                              $936.00
Credit One Bank Na                                                  $853.00
Credit One Bank Na                                                  $681.00
Credit Protection Asso                                              $764.00
Credit Systems Intl In                                              $816.00
Credmgmtcntl                                                        $638.00
Diversified Consultant                                            $1,151.00

                                                                Page 4
     Case 19-44648-mxm13 Doc 2 Filed 11/12/19                          Entered 11/12/19 18:26:58              Page 5 of 18
Case No:
Debtor(s):   Julius Antonio Stark
             Christal Irene Stark

Enhanced Recovery Co L                                            $429.00
First Premier Bank                                                $614.00
First Premier Bank                                                $383.00
Gold Star                                                         $315.00
Kay Jewelers/genesis                                            $4,401.00
Merrick Bank Corp                                               $1,065.00
Midland Funding                                                   $706.00
Navient                                                         $2,923.00
Professional Finance C                                            $292.00
Regional Fin                                                    $2,416.00
Resurgent                                                         $823.00
Syncb/ppmc                                                        $115.00
Syncb/qvc                                                           $69.00
TEXAS HEALTH RESOURCES                                            $350.00
Txu Energy                                                        $425.00
U S Dept Of Ed/gsl/atl                                          $4,858.00
U S Dept Of Ed/gsl/atl                                          $2,206.00
US Department of Education                                      $8,374.75
Us Dept Of Ed/glelsi                                           $17,512.00
Us Dept Of Ed/glelsi                                           $12,671.00
Us Dept Of Ed/glelsi                                           $11,044.00
Verizon Wireless                                                  $788.00
Webbank/fingerhut                                                 $944.00

TOTAL SCHEDULED UNSECURED:                                     $84,808.75
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     3%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                     ASSUME/REJECT         CURE AMOUNT        TERM (APPROXIMATE)          TREATMENT
                                                                                             (MONTHS __ TO __)

Snap RTO LLC                                       Rejected                         $0.00
Snap RTO LLC                                       Rejected                         $0.00

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.




                                                              Page 5
        Case 19-44648-mxm13 Doc 2 Filed 11/12/19                            Entered 11/12/19 18:26:58                Page 6 of 18
Case No:
Debtor(s):   Julius Antonio Stark
             Christal Irene Stark

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.




                                                                   Page 6
     Case 19-44648-mxm13 Doc 2 Filed 11/12/19                               Entered 11/12/19 18:26:58                Page 7 of 18
Case No:
Debtor(s):   Julius Antonio Stark
             Christal Irene Stark

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.




                                                                   Page 7
     Case 19-44648-mxm13 Doc 2 Filed 11/12/19                              Entered 11/12/19 18:26:58                Page 8 of 18
Case No:
Debtor(s):   Julius Antonio Stark
             Christal Irene Stark

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
     Case 19-44648-mxm13 Doc 2 Filed 11/12/19                              Entered 11/12/19 18:26:58                Page 9 of 18
Case No:
Debtor(s):   Julius Antonio Stark
             Christal Irene Stark

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
    Case 19-44648-mxm13 Doc 2 Filed 11/12/19                           Entered 11/12/19 18:26:58                Page 10 of 18
Case No:
Debtor(s):   Julius Antonio Stark
             Christal Irene Stark

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Alice Bower
Alice Bower, Debtor's(s') Attorney                                        Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Alice Bower                                                           15148500
Alice Bower, Debtor's(s') Counsel                                         State Bar Number




                                                               Page 10
    Case 19-44648-mxm13 Doc 2 Filed 11/12/19                         Entered 11/12/19 18:26:58                Page 11 of 18
Case No:
Debtor(s):   Julius Antonio Stark
             Christal Irene Stark



                                                   CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the 12th day of November, 2019 :

(List each party served, specifying the name and address of each party)


Dated:           November 12, 2019                                        /s/ Alice Bower
                                                                          Alice Bower, Debtor's(s') Counsel

Advance Fin                                      Commonwealth Financial                            Credit Protection Asso
xxxxxxxxxx5997                                   xxxxxxx95N1                                       xxxx3584
Po Box 2935                                      245 Main Street                                   One Galleria Tower
Gainesville, GA 30503                            Scranton, PA 18519                                Dallas, TX 75240



Atlas Credit Company I                           Conn Appliances Inc                               Credit Systems Intl In
xxxxxxxx7012                                     xxxxx3530                                         xxxxx4182
2210 W Grande Blvd                               Box 2358                                          1277 Country Club Ln
Tyler, TX 75703                                  Beaumont, TX 77704                                Fort Worth, TX 76112



Bridgecrest                                      Conn Appliances Inc                               Credmgmtcntl
xxxxxxxx5901                                     xxxxx3531                                         xxx9455
Po Box 29018                                     Box 2356                                          P.o. Box 1654
Phoenix, AZ 85038                                Beaumont, TX 77704                                Green Bay, WI 54301



Capital One Auto Finan                           Credence Resource Mana                            Diversified Consultant
xxxxxxxxxxxxx1001                                xxxxx8515                                         xxxx0462
Credit Bureau Dispute                            Po Box 2300                                       P O Box 551268
Plano, TX 75025                                  Southgate, MI 48195                               Jacksonville, FL 32255



Capital One Bank Usa N                           Credit One Bank Na                                Enhanced Recovery Co L
xxxxxxxxxxxx0382                                 xxxxxxxxxxxx2696                                  xxx4060
Po Box 30281                                     Po Box 98872                                      Po Box 57547
Salt Lake City, UT 84130                         Las Vegas, NV 89193                               Jacksonville, FL 32241



Comenity Bank/burkesol                           Credit One Bank Na                                First Premier Bank
xxxxxxxxxxxx2051                                 xxxxxxxxxxxx9068                                  xxxxxxxxxxxx0601
Po Box 182789                                    Po Box 98872                                      3820 N Louise Ave
Columbus, OH 43218                               Las Vegas, NV 89193                               Sioux Falls, SD 57107




                                                              Page 11
    Case 19-44648-mxm13 Doc 2 Filed 11/12/19         Entered 11/12/19 18:26:58    Page 12 of 18
Case No:
Debtor(s):   Julius Antonio Stark
             Christal Irene Stark

First Premier Bank                  Msdhs/metss                          TEXAS HEALTH RESOURCES
xxxxxxxxxxxx8764                    xxxxx5377                            8429
3820 N Louise Ave                   750 North State St                   ATTN Business Office
Sioux Falls, SD 57107               Jackson, MS 39202                    500 E BORDER ST #131
                                                                         ARLINGTON, TEXAS 76010


Gold Star                           Navient                              Txu Energy
xxxxxxx2485                         xxxxxxxxxxxxxxxxxxxxxxxxx1212        xxxxxxxxxxxx7367
612 W Main                          Po Box 9500                          6555 Sierra Dr
Denison, TX 75020                   Wilkes Barre, PA 18773               Irving, TX 75039



Julius Antonio Stark                Professional Finance C               U S Dept Of Ed/gsl/atl
7313 Southridge Trail               xxx6280                              xxxx9246
Fort Worth, TX 76133                918 10th St                          Po Box 5609
                                    Greeley, CO 80631                    Greenville, TX 75403



Kay Jewelers/genesis                Regional Fin                         U S Dept Of Ed/gsl/atl
xxxxxxxxxxxx7951                    xxxxxx3116                           xxxx9242
Po Box 4485                         2901 Alta Mere Dr.                   Po Box 5609
Beaverton, OR 97076                 Fort Worth, TX 76116                 Greenville, TX 75403



Khalis Parker                       Resurgent                            US Department of Education
3402 Hope Blvd                      xxxxxx0548                           Attn: Officer/President
Apt G                               Care Of Resurgent Capital Serv       PO Box 790321
Tuscaloosa, AL 35401                Greenville, SC 29602                 Saint Louis, MO 63179



Merrick Bank Corp                   Snap RTO LLC                         Us Dept Of Ed/glelsi
xxxxxxxxxxxx4813                    P.O. BOX 26561                       xxxxxxxxxxxx7577
Po Box 9201                         Salt Lake City, UT 84125             2401 International Lane
Old Bethpage, NY 11804                                                   Madison, WI 53704



Midland Funding                     Syncb/ppmc                           Us Dept Of Ed/glelsi
xxxxxx4793                          xxxxxxxxxxxx4993                     xxxxxxxxxxxx8581
320 East Big Beaver                 Po Box 965005                        2401 International Lane
Troy, MI 48083                      Orlando, FL 32896                    Madison, WI 53704



Mike Carlson Motor Co               Syncb/qvc                            Us Dept Of Ed/glelsi
xx4907                              xxxxxxxxxxxx0386                     xxxxxxxxxxxx0581
264 Exchanged Street                Po Box 965005                        2401 International Lane
Burleson, TX 76028                  Orlando, FL 32896                    Madison, WI 53704




                                               Page 12
    Case 19-44648-mxm13 Doc 2 Filed 11/12/19   Entered 11/12/19 18:26:58   Page 13 of 18
Case No:
Debtor(s):   Julius Antonio Stark
             Christal Irene Stark

Verizon Wireless
xxxxxxxxxx0001
National Recovery Operations
Minneapolis, MN 55426



Webbank/fingerhut
xxxxxxxxxxxx6289
6250 Ridgewood Road
Saint Cloud, MN 56303




                                         Page 13
      Case 19-44648-mxm13 Doc 2 Filed 11/12/19                            Entered 11/12/19 18:26:58                    Page 14 of 18
Law Office of Alice Bower
6421 Camp Bowie Blvd. #300
Fort Worth, TX 76116



Bar Number: 15148500
Phone: (817) 737-5436
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Julius Antonio Stark                        xxx-xx-7453      §      CASE NO:
       7313 Southridge Trail                                        §
       Fort Worth, TX 76133                                         §
                                                                    §
                                                                    §

        Christal Irene Stark                       xxx-xx-3866
        7313 Southridge Trail
        Fort Worth, TX 76133




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       11/13/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                            $1,150.00
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                         $114.50                              $115.00
 Filing Fee                                                                                        $0.00                               $0.00
 Noticing Fee                                                                                     $45.15                               $0.00

 Subtotal Expenses/Fees                                                                         $164.65                              $115.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $985.35                            $1,035.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Bridgecrest                          2013 Nissan Altima (approx. 72,000 miles)
                                                                            $16,167.00        $6,800.00          1.25%                 $85.00
 Capital One Auto Finan               2014 Ford Explorer (approx. 65,700 miles)
                                                                            $23,839.00       $14,375.00          1.25%                $179.69

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $264.69

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-44648-mxm13 Doc 2 Filed 11/12/19                           Entered 11/12/19 18:26:58                 Page 15 of 18
Case No:
Debtor(s):   Julius Antonio Stark
             Christal Irene Stark

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                 Collateral                            Amount          Collateral   Percentage    Payment Amount

                 Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                      $0.00

                                                 TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $264.69
      Debtor's Attorney, per mo:                                                                                                $720.66
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $264.69
      Debtor's Attorney, per mo:                                                                                                $770.31
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         11/12/2019

 /s/ Alice Bower
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
      Case 19-44648-mxm13 Doc 2 Filed 11/12/19                       Entered 11/12/19 18:26:58       Page 16 of 18
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: Julius Antonio Stark                                                  CASE NO.
                                    Debtor


          Christal Irene Stark                                                CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on November 12, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                 /s/ Alice Bower
                                 Alice Bower
                                 Bar ID:15148500
                                 Law Office of Alice Bower
                                 6421 Camp Bowie Blvd. #300
                                 Fort Worth, TX 76116
                                 (817) 737-5436



Advance Fin                                      Capital One Auto Finan                   Conn Appliances Inc
xxxxxxxxxx5997                                   xxxxxxxxxxxxx1001                        xxxxx3530
Po Box 2935                                      Credit Bureau Dispute                    Box 2358
Gainesville, GA 30503                            Plano, TX 75025                          Beaumont, TX 77704



Atlas Credit Company I                           Capital One Bank Usa N                   Conn Appliances Inc
xxxxxxxx7012                                     xxxxxxxxxxxx0382                         xxxxx3531
2210 W Grande Blvd                               Po Box 30281                             Box 2356
Tyler, TX 75703                                  Salt Lake City, UT 84130                 Beaumont, TX 77704



Attorney General of the United States            Comenity Bank/burkesol                   Credence Resource Mana
U.S. Department of Justice                       xxxxxxxxxxxx2051                         xxxxx8515
950 Pennsylvania Avenue NW                       Po Box 182789                            Po Box 2300
Washington, DC 20530-0001                        Columbus, OH 43218                       Southgate, MI 48195



Bridgecrest                                      Commonwealth Financial                   Credit One Bank Na
xxxxxxxx5901                                     xxxxxxx95N1                              xxxxxxxxxxxx2696
Po Box 29018                                     245 Main Street                          Po Box 98872
Phoenix, AZ 85038                                Scranton, PA 18519                       Las Vegas, NV 89193
      Case 19-44648-mxm13 Doc 2 Filed 11/12/19                      Entered 11/12/19 18:26:58            Page 17 of 18
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE: Julius Antonio Stark                                                      CASE NO.
                                   Debtor


          Christal Irene Stark                                                     CHAPTER      13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #1)

Credit One Bank Na                              First Premier Bank                            Merrick Bank Corp
xxxxxxxxxxxx9068                                xxxxxxxxxxxx8764                              xxxxxxxxxxxx4813
Po Box 98872                                    3820 N Louise Ave                             Po Box 9201
Las Vegas, NV 89193                             Sioux Falls, SD 57107                         Old Bethpage, NY 11804



Credit Protection Asso                          Gold Star                                     Midland Funding
xxxx3584                                        xxxxxxx2485                                   xxxxxx4793
One Galleria Tower                              612 W Main                                    320 East Big Beaver
Dallas, TX 75240                                Denison, TX 75020                             Troy, MI 48083



Credit Systems Intl In                          Internal Revenue Service                      Mike Carlson Motor Co
xxxxx4182                                       Centralized Insolvency Operation              xx4907
1277 Country Club Ln                            PO Box 7346                                   264 Exchanged Street
Fort Worth, TX 76112                            Philadelphia, PA 19101-7346                   Burleson, TX 76028



Credmgmtcntl                                    Internal Revenue Service                      Msdhs/metss
xxx9455                                         1100 Commerce Street, MC 5026 DAL             xxxxx5377
P.o. Box 1654                                   Dallas, TX 75242                              750 North State St
Green Bay, WI 54301                                                                           Jackson, MS 39202



Diversified Consultant                          Julius Antonio Stark                          Navient
xxxx0462                                        7313 Southridge Trail                         xxxxxxxxxxxxxxxxxxxxxxxxx1212
P O Box 551268                                  Fort Worth, TX 76133                          Po Box 9500
Jacksonville, FL 32255                                                                        Wilkes Barre, PA 18773



Enhanced Recovery Co L                          Kay Jewelers/genesis                          Professional Finance C
xxx4060                                         xxxxxxxxxxxx7951                              xxx6280
Po Box 57547                                    Po Box 4485                                   918 10th St
Jacksonville, FL 32241                          Beaverton, OR 97076                           Greeley, CO 80631



First Premier Bank                              Khalis Parker                                 Regional Fin
xxxxxxxxxxxx0601                                3402 Hope Blvd                                xxxxxx3116
3820 N Louise Ave                               Apt G                                         2901 Alta Mere Dr.
Sioux Falls, SD 57107                           Tuscaloosa, AL 35401                          Fort Worth, TX 76116
      Case 19-44648-mxm13 Doc 2 Filed 11/12/19                      Entered 11/12/19 18:26:58           Page 18 of 18
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE: Julius Antonio Stark                                                     CASE NO.
                                   Debtor


          Christal Irene Stark                                                   CHAPTER       13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #2)

Resurgent                                       U.S. Department of Justice                   Verizon Wireless
xxxxxx0548                                      717 N. Harwood, Suite 400                    xxxxxxxxxx0001
Care Of Resurgent Capital Serv                  Dallas, TX 75201                             National Recovery Operations
Greenville, SC 29602                                                                         Minneapolis, MN 55426



Syncb/ppmc                                      United States Attorney - Fort Worth          Webbank/fingerhut
xxxxxxxxxxxx4993                                Burnett Plaza Suite 1700                     xxxxxxxxxxxx6289
Po Box 965005                                   801 Cherry Street Unit #4                    6250 Ridgewood Road
Orlando, FL 32896                               Fort Worth, TX 76102-6882                    Saint Cloud, MN 56303



Syncb/qvc                                       United States Attorney Erin Nealy Cox        William T. Neary
xxxxxxxxxxxx0386                                1100 Commerce St Ste 300                     US Trustee's Office
Po Box 965005                                   Dallas, TX 75242                             1100 Commerce Bldg. 9C60
Orlando, FL 32896                                                                            Dallas, TX 75242



TEXAS HEALTH RESOURCES                          US Department of Education
8429                                            Attn: Officer/President
ATTN Business Office                            PO Box 790321
500 E BORDER ST #131                            Saint Louis, MO 63179
ARLINGTON, TEXAS 76010


Txu Energy                                      Us Dept Of Ed/glelsi
xxxxxxxxxxxx7367                                xxxxxxxxxxxx7577
6555 Sierra Dr                                  2401 International Lane
Irving, TX 75039                                Madison, WI 53704



U S Dept Of Ed/gsl/atl                          Us Dept Of Ed/glelsi
xxxx9246                                        xxxxxxxxxxxx8581
Po Box 5609                                     2401 International Lane
Greenville, TX 75403                            Madison, WI 53704



U S Dept Of Ed/gsl/atl                          Us Dept Of Ed/glelsi
xxxx9242                                        xxxxxxxxxxxx0581
Po Box 5609                                     2401 International Lane
Greenville, TX 75403                            Madison, WI 53704
